Citation Nr: 0909351	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  04-12 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral 
osteoarthritis of the shoulders, to include as secondary to 
service-connected cervical fusion with degenerative joint 
disease.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to May 
1954. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  In the July 2004 rating 
decision, service connection for bilateral osteoarthritis of 
the shoulders and TDIU were denied.  The Veteran perfected an 
appeal of those denials.

The Veteran and his brother presented testimony at a 
videoconference hearing in March 2007 before the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the Veteran's claims file.

In April 2007 and in March 2008, the Board remanded these 
issues for further development.  The VA Appeals Management 
Center (AMC) continued the previous denials of the Veteran's 
claims in a December 2008 supplemental statement of the case 
(SSOC), and the case has been returned to the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Remanded issue

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.



Issues not on appeal

In the April 2007 decision, the Board dismissed claims of 
clear and unmistakable error (CUE) in an August 1954 VA 
rating decision and in any prior, final rating action that 
denied service connection for a low back disability.  The 
Board also denied service connection for tinnitus.  Those 
issues have therefore been resolved.  See 38 C.F.R. § 20.1100 
(2008).

In the April 2007 decision, the Board reopened a claim of 
entitlement to service connection for a lumbar spine 
disability and remanded the claim for further development.  
In an October 2007 rating decision, service connection was 
granted for osteoarthritis of the lumbar spine, effective 
February 10, 2003; a 10 percent disability rating was 
assigned.  To the Board's knowledge, the Veteran has not 
disagreed with the assigned rating or its effective date.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].

FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran has osteoarthritis of the right shoulder but it 
does not support a finding that the Veteran currently has 
osteoarthritis of the left shoulder.

2.  The medical and other evidence of record does not 
demonstrate any in-service disease or injury involving the 
right shoulder.

3.  The competent medical evidence of record does not support 
a conclusion that the Veteran's osteoarthritis of the right 
shoulder is caused or aggravated by his service-connected 
cervical fusion with degenerative joint disease.


CONCLUSIONS OF LAW

1.  Bilateral osteoarthritis of the shoulders was not 
incurred in or aggravated by service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Bilateral osteoarthritis of the shoulders is not 
proximately due to or the result of the service-connected 
cervical fusion with degenerative joint disease.  38 C.F.R. § 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for bilateral 
osteoarthritis of the shoulders, to include as secondary to 
service-connected cervical fusion with degenerative joint 
disease.

The Veteran is seeking service connection for bilateral 
osteoarthritis of the shoulders, to include as secondary to 
the service-connected cervical fusion with degenerative joint 
disease.  

As is discussed elsewhere in this decision, the remaining 
issue on appeal, entitlement to TDIU, is being remanded for 
further development. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In December 2006, the Board remanded this claim solely for 
the Veteran to be scheduled for a Travel Board hearing.  In 
February 2007, the Veteran was afforded the opportunity to 
have a videoconference hearing before a Veterans Law Judge in 
lieu of an in-person hearing at the RO.  The Veteran accepted 
the offer and presented oral testimony at a videoconference 
hearing in March 2007 before the undersigned Veterans Law 
Judge.  

In April 2007 and March 2008, the Board remanded this claim 
solely to provide notice under the Veterans Claims Assistance 
Act of 2000 (VCAA).  In May 2007 and March 2008, the AMC 
provided the Veteran with VCAA notice.  This will be 
discussed in greater detail below.

Therefore, the Board finds that the RO and the AMC have 
complied with the directives of the three remands.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

VCAA

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the AMC informed the Veteran of VA's duty to 
assist him in the development of his service connection claim 
in letters sent in May 2007 and March 2008, which were 
specifically intended to address the requirements of the 
VCAA.  The May 2007 and March 2008 VCAA letters informed the 
Veteran of the evidence necessary to establish direct service 
connection, and the March 2008 VCAA letter informed the 
Veteran of the evidence necessary to establish secondary 
service connection.  Accordingly, the Veteran was informed of 
the information and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the service connection claim.

As for the evidence to be provided by the Veteran, in the two 
VCAA letters the AMC asked the Veteran to identify and send 
relevant medical evidence.  In the two VCAA letters, the AMC 
provided the Veteran with VA Form(s) 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs (VA), for each private or other non-VA 
doctor and medical care facility that treated him for his 
claimed disability.

Moreover, in the two VCAA letters, the Veteran was informed 
that VA would provide a medical examination or obtain a 
medical opinion if it is necessary to make a decision on his 
claim.  [A VA examination was conducted in June 2005.]

In the two VCAA letters, the Veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
Veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the two VCAA letters, the AMC informed the Veteran that he 
should submit any evidence in his possession relevant to his 
claim, as follows:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See, 
e.g., the March 25, 2008 VCAA letter, page 2.  The VCAA 
letters thus complied with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b)(1) because the 
letter informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
As explained below, the claim is being denied based on 
element (2), existence of a disability, and element (3), 
relationship of such disability to the veteran's service.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to these crucial 
elements regarding this claim.  The AMC specifically 
addressed elements (4) and (5) in the two VCAA letters.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The evidence of record includes the Veteran's service 
treatments records, Social Security Administration records, 
VA and private treatment records, and a report of a VA 
examination, which will be described below.  The Board finds 
that all relevant evidence necessary for an equitable 
resolution of this issue has been identified and obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2008).  He has retained the services of a 
representative.  The Veteran and his brother testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.

Accordingly, the Board will proceed to a decision on the 
merits on one of the issues on appeal.

Relevant law and regulation

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
[service connection may not be granted unless a current 
disability exists]; see also Chelte v. Brown, 10 Vet. App. 
268 (1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2008); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

During the pendency of this appeal, 38 C.F.R. § 3.310(b) 
(2008) was amended effective October 10, 2006 to provide the 
following as to aggravation of nonservice-connected 
disabilities:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.

See 71 Fed. Reg. 52,744 (2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).

Where, as here, a law or regulation changes after the claim 
has been filed, but before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies unless Congress provided otherwise or 
permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-
2003; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Green v. Brown, 10 Vet. App. 111, 117 (1997).  

The AMC did not provide the Veteran with the amended version 
of 38 C.F.R. § 3.310(b).  Although the overall intention of 
the amendment to implement the Allen decision, the amended 
38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements and hurdles that must be satisfied 
before aggravation may be conceded and service connection 
granted.  The Court in Allen was not concerned with, and did 
not address, such an evidentiary requirement.  Notably, in 
addressing the imposition of this new evidentiary 
requirement, the regulatory comments cite to 38 U.S.C.A. 
§ 501 as the supporting authority and not Allen.  See 71 Fed. 
Reg. at 52,744-45.  Therefore, the Board finds that the more 
favorable law is the holding in Allen and that the holding in 
Allen applies to this case and not the new version of 
38 C.F.R. § 3.310(b).  Accordingly, the Veteran is not 
prejudiced by the lack of notice of the new version of 
38 C.F.R. § 3.310(b).  See Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the veteran has been given adequate notice to respond 
and, if not, whether he has been prejudiced thereby].

Analysis

Element (1)

The first element is Hickson and Wallin element (1), current 
disability, namely whether the Veteran has a disability 
involving degenerative joint disease of either shoulder.  
This is a medical question which the Board cannot answer 
itself.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  

As for a right shoulder disability, the competent medical 
evidence reflects that the Veteran has been diagnosed with 
degenerative joint disease of the right shoulder.  Hickson 
and Wallin element (1) is satisfied as to a right shoulder 
disability.

With regard to the left shoulder, there is conflicting 
evidence on whether the Veteran has degenerative joint 
disease of the left shoulder.

Evidence arguably reflecting a current diagnosis of a 
disorder of the left shoulder includes an April 2002 VA 
treatment record in which it was noted that X-rays of the 
left shoulder revealed acromioclavicular "arthrosis" and an 
October 2003 VA treatment record showing the Veteran was 
being treated for osteoarthritis of the left shoulder.

Evidence reflecting no current diagnosis of degenerative 
joint disease of the left shoulder include the following: 
various VA and private treatment records, the report of the 
June 2005 VA examination, and private and VA X-rays.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator. 
        
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

Both the United States Court of Appeals for the Federal 
Circuit and the Court have specifically rejected the 
"treating physician rule."  See White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); see also Guerrieri, supra.  Instead, 
in offering guidance on the assessment of the probative value 
of medical opinion evidence, the Court has instructed that it 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board has carefully evaluated the medical evidence, and 
for reasons stated immediately below finds that the evidence 
against the claim (i.e., the medical evidence showing no 
diagnosis of degenerative joint disease of the left shoulder) 
outweighs the evidence in favor (the medical evidence showing 
a diagnosis of degenerative joint disease of the left 
shoulder).

While a VA doctor in April 2002 noted that X-rays of the left 
shoulder revealed acromioclavicular "arthrosis", this 
treatment record does not clearly indicate a diagnosis of 
degenerative joint disease.  The diagnosis of osteoarthritis 
of the left shoulder in the October 2003 VA treatment record 
was made by a nurse practitioner and does not provide a basis 
for the diagnosis.  See Black v. Brown, 10 Vet. App. 297, 284 
(1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data]; see also 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence]; 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"].  

Thus, the evidence supporting a conclusion that a left 
shoulder disability exists is vague and conclusory.

The June 2005 VA examiner indicated that the Veteran had no 
arthritic changes in his left shoulder.  His opinion was 
based on contemporaneous X-rays.  That conclusion is 
supported by prior X-rays showing no arthritic changes and by 
various private and VA treatment records reflecting no 
diagnosis of degenerative joint disease of the left shoulder. 
As such, the Board finds the June 2005 examiner's opinion to 
be highly probative. 

The June 2005 VA examiner diagnosed a painful left shoulder.  
The Court has specifically held that pain, in and of itself, 
does not constitute a disability.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted].  
Such is the situation in the instant case.  

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
Court cases cited by the Board above, as well as the decision 
of the Federal Circuit in Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) and Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  In the absence of evidence of a diagnosis of 
degenerative joint disease of the left shoulder, Hickson and 
Wallin element (1) is not met, and service connection may not 
be granted for a left shoulder disability on this basis 
alone.



Element (2)

Service connection is in effect for cervical fusion with 
degenerative joint disease.  Accordingly, Wallin element (2), 
a service-connected disability, has been satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address in-service disease 
(to include the existence of arthritis within the one year 
period after service) and in-service injury.

The service treatment records show no diagnosis of arthritis 
of either shoulder. Arthritis of the right shoulder was first 
medically indicated in 2003.  [As has been discussed above, 
the Board has found that the medical evidence does not 
support a finding that left shoulder arthritis exists.]  
Therefore, according to the evidence of record, the Veteran's 
right shoulder arthritis was first noted almost five decades 
after the Veteran left military service in May 1954, long 
after the expiration of the one-year presumptive period.  See 
38 C.F.R. § 3.309(a) (2008).  

Turning to an in-service injury, The Veteran in essence 
asserts that he injured his shoulders when a boat fell on his 
neck in May 1953.  He has provided his own testimony and the 
testimony of his brother in support of this contention.

Although there is no reason to doubt that the incident that 
the Veteran described in fact occurred, the evidence of 
record does not support the Veteran's contention that he 
sustained any injury to either shoulder thereby.  His service 
treatment records are devoid of any findings of a shoulder 
disability, any complaints of shoulder symptomatology, or any 
injury that would have produced such a disability.  Although 
the Veteran was treated for head, neck, and low back 
symptomatology following the injury in May 1953, there is no 
indication that he ever mentioned any musculoskeletal 
problems involving the shoulders.  In particular, and 
crucially, the report of his service separation medical 
examination, which was conducted in May 1954 (well after his 
injury in May 1953) shows that his upper extremities were 
clinically evaluated as normal, without indication of any in-
service shoulder injury or impairment.

In addition, the Veteran's initial claim of entitlement to VA 
benefits, filed in May 1954 shortly after he left military 
service, did not mention any injury to his shoulders.  He 
instead referred to back and neck injuries, among other 
claimed disabilities.  [Service connection was subsequently 
granted for arthritis of the cervical and lumbar spine.]

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the Federal 
Circuit, citing its decision in Madden, recognized that that 
Board had inherent fact-finding ability.

All references to an in-service shoulder injury emanates from 
the Veteran himself.  The Veteran's brother testified that he 
did not witness the in-service injury and that instead he 
merely saw the Veteran when the Veteran was hospitalized.  
The Board places far greater weight of probative value on the 
utterly negative service treatment records.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran]; 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact].  The Veteran's service treatment records 
are more reliable, in the Board's view, than the Veteran's 
assertion as to events which transpired well over a half 
century ago. The Veteran's memory may be dimmed with time.

In short, a preponderance of the medical and other evidence 
is against a conclusion that the Veteran sustained a shoulder 
injury in service.  Hickson element (2) has not been met, and 
the Veteran's claim for direct service connection fails on 
that basis.



Element (3)

(i)  Direct service connection

With respect to Hickson element (3), there is arguably 
medical nexus evidence in the Veteran's favor.  In a May 2003 
treatment record, a VA nurse practitioner noted a diagnosis 
of osteoarthritis and opined that "injuries sustained while 
in Korea could contribute to current problems." In a March 
2005 statement, another VA nurse practitioner noted a 
diagnosis of osteoarthritis and opined that "[i]t is 
possible that the problems [the Veteran] is having today 
could be related to injuries sustained in the service."  
These opinions are speculative and couched in terms of 
possibility.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
[medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.]

The June 2005 VA examiner opined that the symptoms of 
degenerative joint disease of the shoulders are not related 
to any in-service injury.  Unlike the opinions in the 
Veteran's favor, the VA examiner reviewed the Veteran's 
claims file, to include the service treatment records.  This 
opinion in fact appears to be congruent with the medical 
evidence of record, which is negative for any shoulder 
problems in service or for a number of years thereafter.  In 
fact, a July 1954 VA Compensation and Pension (C&P) 
examination shows no complaints referable to the shoulders 
and no diagnosis of a shoulder disability.  A June 1979 
private treatment record reflects that the Veteran had 
complained of shoulder pain for only the previous five years.

Implicit in the Veteran's presentation is the contention that 
his shoulder symptomatology began in service and continued 
thereafter.  A claim can still be substantiated if continuity 
of symptomatology is demonstrated after service.  
See Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 
3.303(b).  However, as has been discussed in some detail in 
connection with element (2), there was shoulder disability 
diagnosed in service, and there were no documented complaints 
of shoulder symptomatology in service.  Moreover, the Veteran 
did not mention any shoulder problems when he filed his 
initial claim for service connection in May 1954, shortly 
after he left military service, during the July 1954 C&P 
examination, or for decades thereafter.   

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  The Veteran has 
presented no such evidence.  

Degenerative joint disease is a disability for which lay 
evidence of etiology is not competent nexus evidence.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In 
this case, the Veteran is not competent to render an opinion 
on the etiology of degenerative joint disease.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).  

In short, the medical evidence shows that the Veteran's 
shoulder complaints began at the earliest  in 1974, around 
two decades after active service.  Continuity of 
symptomatology after service is therefore not demonstrated.
  
Hickson element (3) therefore has not been satisfied.

(ii.)  Secondary service connection

Turning to Wallin element (3), there is of record one 
competent nexus opinion, the report of the June 2005 VA 
examination.  That opinion was not favorable to the Veteran's 
claim.  The June 2005 VA examiner opined that the symptoms of 
the degenerative joint disease of the shoulder was not likely 
due to the degenerative joint disease of the cervical spine.

There is no competent medical evidence to the contrary.  The 
secondary service connection claim fails on this basis.

Conclusion

In summary, in the absence of all three elements [with the 
exception of Wallin element (2)] as to the left shoulder and 
in the absence of Hickson element (2) and element (3) as to 
the right shoulder, the Board concludes that a preponderance 
of the evidence is against the claim of entitlement to 
service connection for bilateral osteoarthritis of the 
shoulders, on both direct and secondary bases.  The benefit 
sought on appeal is accordingly denied.


ORDER

Service connection for bilateral osteoarthritis of the 
shoulders, to include as secondary to service-connected 
cervical fusion with degenerative joint disease, is denied.


REMAND

2.  Entitlement to TDIU.

For reasons explained immediately below, the Board finds that 
the remaining issue on appeal, entitlement to TDIU, must be 
remanded for additional development.

The Veteran's service-connected disabilities are the 
following: unfavorable ankylosis of right long, ring, and 
little fingers secondary to a fracture of the right middle 
finger, evaluated as 30 percent disabling; cervical fusion 
with degenerative joint disease, rated as 20 percent 
disabling; scars of the right side of the face, rated as 10 
percent disabling; osteoarthritis of the lumbar spine, rated 
as 10 percent disabling; and bilateral hearing loss, rated as 
10 percent disabling.  A combined disability rating of 60 
percent is in effect.  The service-connected disabilities are 
not one disability of purposes of 38 C.F.R. § 4.16(a) (2008) 
because the disabilities do not result from a common etiology 
or a single accident (the hand injury occurred in 1951 where 
as the other disabilities were the result of an injury in 
1953) and because the disabilities do not affect a single 
body system.  

The Veteran fails to meet the schedular criteria for 
consideration of a total rating based on individual 
unemployability due to having either one disability rated 60 
percent disabling or having more than one service-connected 
disability with a combined 70 percent disability rating.  See 
38 C.F.R. § 4.16(a) (2008).

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the Veteran's TDIU claim should be 
referred to the Director of VA Compensation and Pension 
Service for extraschedular consideration.

The evidence of record indicates that the Veteran has the 
equivalent of a high school education [a General Educational 
Development (GED) certificate].  After his discharge from the 
United States Army, the Veteran was employed as a sewer 
cleaner and repairmen.  He last worked full time in 1976.  

A November 2005 VA treatment record reflects that the Veteran 
is unemployable due to arthritis, vertigo, diabetes mellitus, 
chronic obstructive pulmonary disease, and dementia.  Only 
the arthritis is service connected.  

Records from the Social Security Administration (SSA) show 
that the Veteran was awarded Social Security disability 
benefits due to his service-connected cervical spine 
disability.  VA is not bound by the findings of disability 
and/or unemployability made by other agencies, including SSA.  
See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
However, while a SSA decision is not controlling for purposes 
of VA adjudication, it is "pertinent" to a veteran's claim.  
See Martin v. Brown, 4 Vet. App. 136, 140 (1993); see also 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) [holding 
that VA's duty to assist includes obtaining records from SSA 
and giving appropriate consideration and weight to such 
evidence in determining whether to award or deny VA 
benefits].  

The Veteran has presented evidence indicating he is 
unemployable due to his service-connected disabilities.  
Accordingly, the Board finds that the Veteran's claim 
requires consideration of TDIU on an extraschedular basis.  
Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
This claim must therefore be referred to the Director of VA 
Compensation and Pension Service for extraschedular 
consideration.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA must refer this claim to the Director 
of Compensation and Pension Service for 
consideration of the Veteran's claim of 
entitlement to TDIU on an extraschedular 
basis pursuant to 38 C.F.R. § 4.16(b).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


